OFFIC!# N®^I^ROt^^OURT OF CRIMINAL APPEALS OF TEXAS
                      P.O.' BOjrfl3i58, CAPITOL STATION, AUSTIN, TEXAS 78711
                                                              ^x
            STATE ©^m'I^P -^?*
            PENALTY F©                 ••sg                  02 1R                   __
 1/9/2015   P                                                0002003152        JAN 15 2015
                                                         ^   MAILED FROM ZIP CODE 78 701
 HICKMAN, DUDLEY £ Tr. Ct. No^f1
 I have this day receive^                     F^ITF -A                         WR-80,000-02
                               nd pre^ehtedjbjhe Cjurtthe original application for writ
 of habeas corpus
                                                                        Abel Acosta, Clerk

                                 DUDLEY HICKMAN
                                 RAMSEY I UNIT - TDC # 1416602
                                 1100 FM 65*                                           \V
            ^5" »£# <f» ;&•*
                                ROSHAR0N, TX 77583



.A MRS